DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US 2016/0373734, hereinafter Cole).
Regarding claim 1, Cole teaches a method for enabling a rendering system to render a panoramic scene (fig. 1, [0002]: method and apparatus for calibrating camera devices and/or lenses for using calibration information to render images of an environment simulated using a model; [0004]: head mounted devices for displaying 
wherein the panoramic scene is part of a panoramic video ([0100]: the playback device may further process the received image data to identify some or all of the received video frames to render for playback; [0102]: The playback device may store the calibration profiles locally and, as video content is received from the content delivery system and identified for playback, the playback device processes the received content to identify the proper calibration profile to apply, e.g., the calibration profile corresponding to the source camera 116 and/or lens 124; [0103]: identifying and accessing proper calibration profile for video frames to be rendered) and is represented by at least one image (fig. 1; fig. 4 step 416: stitch together rendered frames to provide contiguous viewing area),
wherein the rendering system is configured to project the at least one image onto a virtual body (3D calibration object; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model 
render the panoramic scene from a viewpoint within or facing the virtual body ([0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates the viewing scene.  Where the 3D object is a hemisphere, for example, the 3D renderer can map the image frame onto the interior, concave surface of the hemisphere, thereby generating a calibrated image frame),
the method comprising:
providing image data of the at least one image to the rendering system ([0094]: the source video content 132 received from the image capture system 102 may be 
providing projection metadata (calibration profile) to the rendering system ([0089]: the content delivery system 104 delivers the calibration profile to the target playback device 106 via the link 110 for use in playing back the content; [0090]: the image capture system 102 may delivery the calibration profiles in association with the captured source content; fig. 4, fig. 5; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates 
wherein the projection metadata provides a plurality of projections (for each image frame, images including the 3D calibration object are rendered using the calibration profile (projection metadata) into the viewing space; rendering 3D calibration object for each corresponding image frame portions corresponds to a plurality of projections; fig. 4 step 414 and [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example) for use with at least one of: 
different types of virtual bodies; 
different types of rendering techniques by which the panoramic scene is rendered; 

different spatial parts of the panoramic scene (image frame portions correspond to spatial parts of the panoramic scene; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions. The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates the viewing scene.  Where the 3D object is a hemisphere, for example, the 3D renderer can map the image frame onto the interior, concave surface of the hemisphere, thereby generating a calibrated image frame); and 
different temporal parts of the panoramic video (different frames of the video corresponds to the temporal parts of the panoramic video; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is 
Regarding claim 4, Cole teaches a method for rendering a panoramic scene (fig. 1, [0002]: method and apparatus for calibrating camera devices and/or lenses for using calibration information to render images of an environment simulated using a model; [0004]: head mounted devices for displaying immersive content can allow a user to turn his or her head and experience change in the displayed scene; [0036]: by supporting wide viewing angles including those up to and including 360 degrees and/or 3D viewing, the method and apparatus disclosed herein are well suited for use with head mounted displays intended to provide a user 3D immersive experience, with the freedom to turn and observe a scene from different viewing angles),
wherein the panoramic scene is part of a panoramic video ([0100]: the playback device may further process the received image data to identify some or all of the received video frames to render for playback; [0102]: The playback device may store the calibration profiles locally and, as video content is received from the content delivery system and identified for playback, the playback device processes the received content to identify the proper calibration profile to apply, e.g., the calibration profile corresponding to the source camera 116 and/or lens 124; [0103]: identifying and accessing proper calibration profile for video frames to be rendered) and is represented 
obtaining image data of the at least one image ([0094]: the source video content 132 received from the image capture system 102 may be captured using the camera rig 112 and delivered as separate streams or files each corresponding to a different camera 116, camera pair 114, or view scene portion; fig. 4 step 408 and [0140]: At block 408 the playback device 106 receives and decodes one or more images received from the content delivery system 104. For instance, the content delivery system 104 identifies content to stream as described with respect to block 406 and communicates the identified content to the playback device 106 at block 408.  In particular, the playback device 106 receives encoded (e.g., compressed) images corresponding to one or more cameras 116 in the rig 112, and decodes (e.g., decompresses) the images at block 408), wherein the image data is part of video data of the panoramic video ([0100]: the playback device may further process the received image data to identify some or all of the received video frames to render for playback; [0102]: The playback device may store the calibration profiles locally and, as video content is received from the content delivery system and identified for playback, the playback device processes the received content to identify the proper calibration profile to apply, e.g., the calibration profile corresponding to the source camera 116 and/or lens 124; [0103]: identifying and accessing proper calibration profile for video frames to be rendered);
obtaining, via a communication interface (element 1010, fig. 10; [0071]: first and second links for communication over LAN, WAN, etc.), projection metadata (calibration profile) associated with the image data ([0019]: the system communicates the 
projecting the at least one image onto the virtual body using the coordinate mapping (3D calibration object; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates the viewing scene.  Where the 3D object is a hemisphere, for example, the 3D renderer can map the image frame onto the interior, concave surface of the hemisphere, thereby generating a calibrated image frame); and
rendering the panoramic scene from a viewpoint within or facing the virtual body ([0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of 
wherein the projection metadata provides a plurality of projections (for each image frame, images including the 3D calibration object are rendered using the calibration profile (projection metadata) into the viewing space; rendering 3D calibration object for each corresponding image frame portions corresponds to a plurality of projections; fig. 4 step 414 and [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example) for use with at least one of: 
different types of virtual bodies; 
different types of rendering techniques by which the panoramic scene is rendered; 
different types of displays for which the panoramic scene is rendered; 
different spatial parts of the panoramic scene (image frame portions corresponds to spatial parts of the panoramic scene; [0103]: with respect to FIG. 5, the calibration 
different temporal parts of the panoramic video (different frames of the video corresponds to the temporal parts of the panoramic video; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates 
Claims 6-7 and 13-14, are similar in scope to claim 1, 4 and 1, 4 respectively, and therefore the examiner provides similar rationale to reject these claims. Moreover, Cole teaches a computer-readable medium ([0344]), a data storage (memory 1012, fig. 10), and a communication interface (element 1010, fig. 10; [0071]: first and second links for communication over LAN, WAN, etc.; [0019]: the system communicates the calibration information to a playback device, and the playback device and use the calibration profile; [0195]: fig. 10 illustrates a computer system/playback device 1000 … the playback device 1000 can be similar to or the same as the playback devices shown and described with respect to fig. 1).
Regarding claim 2, Cole teaches wherein the panoramic scene is part of a panoramic video (stereoscopic video), wherein the image data (image frame) is part of video data of the panoramic video ([0036]: by supporting wide viewing angles including those up to and including 360 degrees and/or 3D viewing, the method and apparatus disclosed herein are well suited for use with head mounted displays intended to provide a user 3D immersive experience, with the freedom to turn and observe a scene from different viewing angles; [0074]: the camera 116 can write video image data captured by the image sensor to one or more storage devices; [0093]: the captured source content 132 can be continuously streamed to the content delivery system 104 for live streaming; [0094]: the source video content 132 received from the image capture system 102 may be captured using the camera rig 112 and delivered as separate streams or files each 
wherein the method comprises:
encoding the video data to obtain encoded video data ([0094]: the content delivery system 104 receives the source content and encodes and/or otherwise processes the source image content as appropriate to prepare the image content for streaming; [0096-0097]: encoding image scene content; [0138]: the source content 
formatting (formatted) the encoded video data to obtain a stream ([0094]: the content delivery system 104 receives the source content and encodes and otherwise processes the source image content as appropriate to prepare the image content for streaming; [0138]: the source content stored on the content delivery system 104 and/or streamed to the playback can be partitioned, encoded (e.g., compressed), and/or formatted by the content delivery system 104); 
including the projection metadata (calibration profile) in the stream (fig. 5; [0089]: the content delivery system 104 delivers the calibration profile to the target playback device 106 via the link 110 for use in playing back the content; [0090]: the image capture system 102 may delivery the calibration profiles in association with the captured source content; fig. 4, fig. 5; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame 
providing the stream to the rendering system ([0089]: the content delivery system 104 delivers the calibration profile to the target playback device 106 via the link 110 for use in playing back the content; [0090]: the image capture system 102 may delivery the calibration profiles in association with the captured source content; fig. 4, fig. 5; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates the viewing scene.  Where the 3D object is a hemisphere, for example, the 3D renderer can map the image frame onto the interior, concave surface of the hemisphere, thereby generating a calibrated image frame).
Regarding claim 3, Cole teaches wherein including the projection metadata in the stream comprises multiplexing the projection metadata with the encoded video data (information for identifying calibration profile can be embedded in the transport stream 
Regarding claim 10, Cole teaches wherein the different temporal parts of the panoramic video are parts before and after a scene change ([0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates 
Regarding claim 11, Cole teaches wherein the projection metadata comprises a look-up table (table) which provides the coordinate mapping ([0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates the viewing scene.  Where the 3D object is a hemisphere, for example, the 3D renderer can map the image frame onto the interior, concave surface of the hemisphere, thereby generating a calibrated image frame).
Regarding claim 12, Cole teaches wherein the look-up table provides a sparse coordinate mapping which is to be interpolated by the rendering system before or when projecting the at least one image onto the virtual body ([0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole, and further in view of Acker et al. (US 2009/0044203, hereinafter Acker).
Regarding claim 5, Cole teaches wherein the projection metadata comprises a table or data structure, and wherein the method comprises using the table or data structure to obtain the coordinate mapping ([0102]: The playback device 106 in such a case may maintain a table or other data structure mapping identifiers to corresponding calibration profiles, and can look up the proper calibration profile with the table using the received identifier.  A variety of mechanisms are possible, and some additional examples are described below with respect to FIG. 4.  For instance, information sufficient to identify the proper calibration profile (or the calibration profile itself) can be added to a manifest file generated by the image processing and content server 104 and sent to the playback device 106.  Such information can be sent as a separate file, on a file basis.  Or the information for identifying the calibration profile (or the calibration profile itself) can be embedded in the transport stream, and in some such cases can change on a scene-by-scene basis, or on some other appropriate basis; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer 
Cole does not explicitly teach the table or data structure is implemented as an executable script.
Acker teaches the table or data structure is implemented as an executable script (claim 1: a mapping script residing in the memory that provides logic to map the incoming data structure to the application interface; and a mapping engine residing in the memory and executed by the at least one processor that reads the incoming data structure, reads the mapping script, and in response, generates at least one call to the application interface to cause the software application to perform at least one function corresponding to the incoming data structure). Therefore, it would have been obvious to one of ordinary skill in the art to apply Acker’s knowledge of using executable scripts and modify the system of Cole because such a system can automatically perform mapping from an incoming data structure to a set of application interface calls using a mapping script that may be defined and maintained by a non-programmer, such as a customer ([0021), and thereby eliminating the need to develop and maintain a large number of customer adapters ([0005]).
Claims 8 and 15 are similar in scope to claim 5, and therefore the examiner provides similar rationale to reject these claims.
Regarding claim 9, Cole teaches wherein the table or data structure is configured to calculate the coordinate mapping for a given coordinate on the fly during execution, 
Cole does not explicitly teach the table or data structure is implemented as an executable script.
Acker teaches the table or data structure is implemented as an executable script (claim 1: a mapping script residing in the memory that provides logic to map the incoming data structure to the application interface; and a mapping engine residing in the memory and executed by the at least one processor that reads the incoming data structure, reads the mapping script, and in response, generates at least one call to the application interface to cause the software application to perform at least one function corresponding to the incoming data structure). Please refer to the rejection of claim 5 for motivation to combine Acker with Cole.


Response to Arguments
Applicant’s arguments in regards to Priority are considered and priority is acknowledged.
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
Response to the argument that different calibration profiles of Cole cannot be mapped to a plurality of projections. See page 9 of remarks. 
However, the examiner disagrees with this interpretation. It should be noted that calibration profile of Cole corresponds to projection metadata of the claimed subject matter. The claims do not require different projection metadata providing a plurality of projections. In view of this interpretation, in this instant case, Cole teaches for each image frame, images including the 3D calibration object are rendered using the calibration profile (projection metadata) into the viewing space (rendering 3D calibration object for each corresponding image frame portions corresponds to a plurality of projections; fig. 4 step 414 and [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example).
Response to the argument that Cole does not teach to project metadata providing a plurality of projections for use with different spatial parts of the panoramic scene. See page 9 of remarks.
However, the examiner disagrees. Cole teaches the projection metadata provides a plurality of projections (for each image frame, images including the 3D 
Response to the argument that Cole does not teach to project metadata providing a plurality of projections for use with different temporal parts of the panoramic video. See page 9 of remarks.
The examiner disagrees. Cole teaches the projection metadata provides a plurality of projections (for each image frame, images including the 3D calibration object are rendered using the calibration profile (projection metadata) into the viewing space; rendering 3D calibration object for each corresponding image frame portions corresponds to a plurality of projections; fig. 4 step 414 and [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example) for use with different temporal parts of the panoramic video (different frames of the video corresponds to the temporal parts of the panoramic video; [0103]: with respect to FIG. 5, the calibration profile can include a table that maps a 3D texture map corresponding to the 3D calibration object to corresponding image frame portions.  The table can map vertices in the texture map to corresponding groups of pixels in the image, for example.  The playback device 106 in some embodiments invokes a 3D renderer executing on the playback device 106 and provides the 3D renderer with the image frame, the table, and a 3D a digital model that represents of the 3D calibration object.  For instance, as is discussed in greater detail with respect to FIG. 5, the digital model can include a polygon mesh corresponding to the 3D object.  The 3D renderer uses the received information to map the image frame onto a surface of the 3D object that approximates the viewing scene.  Where the 3D object is a hemisphere, for example, the 3D renderer can map the image frame onto the interior, concave surface of the hemisphere, thereby generating a calibrated image frame; for each frame of the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/           Primary Examiner, Art Unit 2612